724 S.E.2d 923 (2012)
STATE of North Carolina
v.
Stuart A. MIDDLETON.
No. 386P04-3.
Supreme Court of North Carolina.
April 30, 2012.
Stuart A. Middleton, for Middleton, Stuart A.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 30th of April 2012 in *924 this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 30th of April 2012."